UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4713


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALLEN LEON SAMMONS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:08-cr-00014-JPJ-PMS-1)


Submitted:   July 9, 2013                 Decided:   July 16, 2013


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Nancy C. Dickenson,
Assistant Federal Public Defender, Christine Madeleine Lee,
Research and Writing Attorney, Roanoke, Virginia, for Appellant.
Timothy   J.  Heaphy,  United   States  Attorney,   Jennifer  R.
Bockhorst, Assistant United States Attorney, Abingdon, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Allen Leon Sammons, who finished serving a forty-eight

month sentence on his conviction to five counts of interstate

transmission of threats to injure another person, in violation

of 18 U.S.C. § 875(c) (2006), now appeals the district court’s

order    modifying      the    conditions     of    his    supervised       release   to

include a geographical exclusion zone.                We affirm.

              Because    “[d]istrict      courts      have     broad       latitude   to

impose conditions on supervised release,” the conditions imposed

are reviewed “only for abuse of discretion.”                        United States v.

Armel, 585 F.3d 182, 186 (4th Cir. 2009) (internal quotation

marks    omitted).       When    modifying     a     defendant’s       conditions     of

supervised release, the sentencing court must consider several

of    the    factors    set     forth    in   18     U.S.C.     § 3553(a)       (2006),

including “the nature and circumstances of the offense and the

history     and   characteristics       of    the    defendant”;       the    need    for

adequate deterrence; and the goal of public safety.                             See 18

U.S.C.      § 3583(e)    (2006).        See   also    18     U.S.C.    § 3553(a)(1),

(a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4)-(7).

              The court must also ensure that any modification it

makes to a defendant’s supervised release conditions satisfies

the     provisions      applicable       to    the        initial     imposition      of

conditions.       See 18 U.S.C. § 3583(e)(2).              In pertinent part, any

special     condition     of    supervised     release       must     be    “reasonably

                                          2
related” to the factors listed in 18 U.S.C. § 3553(a)(1) and

(a)(2)(B)-(D)       and       must    involve       “‘no   greater         deprivation     of

liberty    than    is     reasonably        necessary’       to    achieve        the   goals

enumerated in § 3553(a).”                  Armel, 585 F.3d at 186 (quoting 18

U.S.C. § 3583(d)(2)).

            Here,       the     district       court    imposed       the     geographical

exclusion zone upon Sammons based largely on several thinly-

veiled threats he made to various federal officials.                                Although

Sammons    argues         that       the    geographical          exclusion        zone    is

unreasonable in scope and unnecessary because of his limited

history of following through on his threats, we disagree.                                  The

circumstances of Sammons’ offenses, his history of taking action

in furtherance of carrying out his threats, and his failure to

demonstrate either that the district court’s rationale for the

zone was faulty or that the zone would be unduly burdensome for

him   suggest     that     the       imposed       exclusion    zone       was    reasonably

related    to     the     pertinent        factors     and     does    not       involve   an

unreasonable deprivation of Sammons’ liberty.                              See Armel, 585

F.3d at 186.        His argument that the district court abused its

discretion in imposing the zone is, as a result, unpersuasive.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions       are       adequately       presented       in    the    materials



                                               3
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     4